Title: From Alexander Hamilton to Richard Harison, 5 April 1793
From: Hamilton, Alexander
To: Harison, Richard


Treasury DepartmentApril 5 1793
Sir
I enclose you a copy of a Letter from me to the district Judge of this date requiring a revision in the Case of Lemuel Toby and the Ship Lydia.
You will see that I am not at present satisfied of the innocence of the transaction. The Invoice & Bill of Lading ought to be seen before there is time for fabrication.
I request your particular attention to a scrutinous investigation of the transaction.
With great Consideration   I am Sir   Yr Obed Servt
A Hamilton
Richard Harrison EqAtty for the Districtof New yorke
